Sedgwick, J.
The facts in this case are in all respects similar to those involved in the case of Garnett v. Meyers, 65 Neb. 287, decided at this term.- In that case it was held that provisions in regard to the indebtedness itself which are inserted in a mortgage executed contemporaneously with the note, must be construed with the note, and if the contract, so construed, is not negotiable, the maker of the mortgage, without notice of any assignment thereof, may pay .the same to the original payee in the mortgage, and is thereupon entitled to a satisfaction of the mortgage.
*574For the reasons stated in the opinion in that case the judgment of the district court is
Affirmed.